Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on 8/19/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,987,286 has been reviewed and approved on 8/21/2022.  The terminal disclaimer has been recorded.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaoyuan Ding on August 23, 2022.

Claims are amended as follows: 
In claim 1, insert --, wherein the composition is essentially anhydrous—after “the composition” in the last line.  
Cancel claim 25. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art of US 2002/034486 (cited in the IDS filed on 11/3/2021) teaches leave-in hair cosmetic compositions for enhancing hair volume comprise non-spherical microparticles exhibiting a mean particle size of less than about 100 µ in its longest dimension, a water-soluble or water-swellable polymer, and an aqueous carrier (abstract) and specifically discloses a hair mousse product comprising 2835.80 g water, 15 g propylene glycol, 16.41 g Expancel 551 DE microspheres (fluid encapsulated flexible microspheres), 90 g polyquaternium-4 (polymer fixative) and 16.1g propellant1A-46 (example 10B and [0299]). The composition of US 2002/034486 differs in that it is directed to aqueous solution and the propellants are present at concentration of 8.6% while the instant claims as amended above are directed to essentially anhydrous composition which has water at a level of less than 1% by weight of the final composition (see the instant specification p10, last paragraph) and requires 65% to 85% by weight propellant. Also, US 2002/034486 does not disclose specific particle size and density of fluid-filled microspheres as claimed. No prior art was found to teach, motivate, or suggest an essentially anhydrous hair composition comprising at least one monohydric alcohol having 1 to 6 carbon atoms; hollow, fluid-filled microspheres having claimed particle size and density, at least one polymer fixative, and at least one propellant present in specific amounts as claimed. In addition, Applicant’s declaration filed during the prosecution of parent case 15/540581 on 10/5/2020 (see attached copy) shows the criticality of claimed particle size, density and concentration of the hollow, fluid-filled microspheres. Thus, the instant claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 7, 9-13, 16-17, 20, 23, 26, 29, and 31-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611